DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
The amendments filed 16 September 2019 list claims 7 and 8 in their original versions. These amendments also list claims 7 and 8 as canceled. Each claim should be listed as one of original, amended or canceled. See MPEP 608.01(j) Numbering of Claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In claims 1, 11 and 16, the language “… a wound contacting layer configured for contacting the wound surface …” should be changed to remove a part of the patient from the claim scope. 
Claims 2-10, 12-15 and 17-22 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Caskey, Phillip Roy (US 20040127826 A1) in view of Hardy; Craig et al. (US 20110052665 A1).
Regarding claims 1 and 11, Caskey discloses a dressing for application to a wound (¶ [0039], [0075], [0115], honey-based wound dressing), comprising: 
a wound contacting layer for contacting the wound surface (¶ [0122] The honey composition (7) may; ¶ [0124] b) be applied to a contact surface (8) of the dressing (2) applied against the wound); 
the wound contacting layer comprising: 
honey having a first viscosity (¶ [0027] In addition, to facilitate wound healing it is preferable that the honey be of a preferred viscosity (whether achieved via specific processing of the honey or not) and/or include concentrated beneficial properties; ¶ [0052], the honey composition may have a variable viscosity depending on the base material with which it is used; ¶ [0128], The honey may include varying percentages by weight); 
a supplemental material (¶ [0103] Various actives/agents may also be included … These may include fungicides, antibiotics); and
an additive, wherein the honey and an additive form a mixture in the wound contacting layer having a viscosity that is greater than the viscosity of the honey (¶ [0101] A number of gelling agents are available in the prior art, including various scums, polysaccharides, alginates and so forth). 
Caskey teaches the invention substantially as claimed by Applicant with the exception of powdered collagen. Hardy discloses a haemostatic material and bandage system for application to a wound (¶ [0001], [0011], [0070], [0097] FIG. 1 shows the haemostat 2), comprising: 
a wound contacting layer for contacting the wound surface (¶ [0097], haemostat 2), the wound contacting layer comprising: 
a therapeutic agent (¶ [0032] According to one embodiment of the invention, the haemostat is a polysaccharide or a chitosan salt; ¶ [0083] The present invention also provides a haemostatic material comprising a carrier layer and a material for wound contact comprising at least one haemostat in particulate, granular, powder, flake or short fibrous form, for use in the manufacture of a haemostatic wound dressing); and
powdered collagen (¶ [0044], the carrier layer comprises a viscose non-woven material, or alternatively it may comprise a woven gauze, a film, a foam, or a sheet gel … Examples of safe and degradable materials include … collagen; ¶ [0056] Exemplary inert materials include … sucrose, lactose, pectin, carboxymethylcelluloses … collagen, gelataine; ¶ [0125] A collagen haemostat was bonded to a 120 gsm non-woven material using a low melt copolyester resin with a melting range of 58-61.degree. C. 40 gsm of resin was used, together with 40 gsm of dry collagen granules). 
Regarding the limitation of the therapeutic agent and powdered collagen forming a mixture in the wound contacting layer having a viscosity that is greater than the viscosity of the therapeutic agent, Hardy discloses that the collagen or gelatin / “gelataine” serves as an inert material (¶ [0056]). The inert materials appear to serve as a thickening agent for retaining other agents on the dressing and in contact with the wound. 
Hardy provides a reliable thickening agent which is compatible with a healing wound surface. One would be motivated to modify Caskey with the powdered collagen of Hardy since Caskey calls for increasing the viscosity of the honey with additives (¶ [0099] Given the hygroscopic nature of honey, it may be necessary to increase the viscosity of the honey by the addition of a gelling agent). Therefore, it would have been obvious to modify Caskey with the powdered collagen of Hardy in order to increase the viscosity of honey with an agent that can be applied safely to a wound. 

Regarding claims 2 and 4, Caskey discloses a dressing wherein the wound contacting layer further comprises a supplemental material that has antimicrobial properties (¶ [0103] Various actives/agents may also be included … These may include fungicides, antibiotics). 

Regarding claims 3, 12 and 21, Caskey lacks cane sugar, and is silent whether the wound contact layer comprises between 40% and 80% by weight of the supplemental material. Hardy discloses a dressing wherein the supplemental material is cane sugar (¶ [0056] Exemplary inert materials include … sucrose); 
wherein the wound contact layer comprises between 40% and 80% by weight of the supplemental material (¶ [0057] The inert material may be added to the haemostat in an amount … more typically up to about 80% by weight). 
Hardy provides a safe and inert carrier material for cohering a wound contacting layer. One would be motivated to modify Caskey with the cane sugar of Hardy to regulate the viscosity and water content of the honey as called for by Caskey (¶ [0099]). Therefore, it would have been obvious to modify Caskey with the cane sugar of Hardy in order to provide a desired viscosity of a honey mixture. 

Regarding claims 13-15, Caskey lacks cane sugar. Hardy discloses a dressing including cane sugar (¶ [0056] Exemplary inert materials include … sucrose). Regarding the limitation of cane sugar comprising crystalline sugar, powdered sugar or sugar syrup, Hardy discloses sucrose in general (¶ [0056]), which is commonly sourced from sugar cane. Sucrose is sold commercially in crystalline, powdered or syrup forms, depending on the manufacturer and grade of the material. A skilled artisan would have been motivated to select an easily obtained form, and also a form that can be blended easily with the other components of the dressing. For example, Caskey calls for mixing ingredients of the dressing in various forms (¶ [0140], [0144]). An appropriate form of sugar can be selected based on the forms of other ingredients (powder, granular or liquid) included in the composition.   

Regarding claims 6-8, Caskey and Hardy teach the invention substantially as claimed but are silent regarding the relative percentages of honey and collagen. The relative amounts of honey and collagen are interpreted as result-effective variables, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. Adjusting the amounts of honey and collagen will regulate the viscosity of the overall composition through routine experimentation. For example, Caskey adjusts the viscosity of the honey composition and recognizes a need to compensate for effects of body and room temperature as well as moisture (¶ [0085], [0092], [0099]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the relative amounts of honey and collagen in order to achieve a desired viscosity. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claims 9, 10 and 22, Caskey and Hardy teach all features of the claimed invention. Caskey discloses a dressing comprising honey and calls for a gelling agent (¶ [0099]). Hardy describes a dressing including collagen which is used as a carrier or filler (¶ [0056], [0125]). A skilled artisan would have been able to modify Caskey with the collagen of Hardy to produce a dressing that contains only honey and collagen, by excluding Caskey’s optional components. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caskey and Hardy, further in view of Wieland; Martin et al. US 20140163447 A1, published earlier on 17 January 2013 as WO2013007732). 
Regarding claims 5, Caskey and Hardy lack silver. Wieland discloses dressing (¶ [0001], [0021], wound treatment materials) comprising a supplemental material that is silver (¶ [0079], antiseptic agents such as silver, sulfadiazin, chlorhexidine, povidone-iodine, triclosan, silver salts and colloidal silver as well as metallic silver). 
Wieland selects a well-known antiseptic agent that is safe for use with a wound. One would be motivated to modify Caskey and Hardy with the silver of Wieland since Caskey suggests to include an antiseptic agent (¶ [0086], pharmaceuticals, (an antibiotic)). Therefore, it would have been obvious to modify Caskey and Hardy with the silver of Wieland in order to prevent or treat infections with a well-known antiseptic. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caskey and Hardy, further in view of Riesinger; Birgit (US 20100262090 A1).
Regarding claim 16, Caskey discloses an absorbent layer (¶ [0117] The base material or dressing (2) may include existing/off-the shelf dressings or may be specifically manufactured as layered dressings, agar-gel dressings, woven dressings and so forth). 
Caskey and Hardy lack film and cover layers. Riesinger discloses a pillow-shaped wound care article (¶ [0002], [0011], [0013], [0136]), comprising: 
a wound contacting layer for contacting the wound surface (¶ [0165] The FIG. 25 c shows a similar wound care article 1700 … material layer 6.1); and 
a film layer (¶ [0137], internal enclosure 2); 
an absorbent layer (¶ [0138], The pad-like structure 1 contains a quantity of granular and powdery super-absorbent particles 5); and 
a cover layer (¶ [0140], The exterior enclosure 3 surrounds likewise the foam-like material layer 6.1 and the internal enclosure 2); 
wherein the wound contacting layer is applied to the film layer (Fig. 25c, material layer 6.1 is applied to internal enclosure 2). 
Riesinger encapsulates an absorbent dressing and packages its layers as modular structures. Riesinger’s cover layer blocks contamination and prevents moisture from evaporating from the wound area. Riesinger also increases the absorbent capacity of the dressing by storing superabsorbents behind the film layer (¶ [0029]). One would be motivated to modify Caskey and Hardy with the film, absorbent and cover layers of Riesinger to provide convenient packaging for a dressing and to increase its absorbent capacity. Therefore, it would have been obvious to modify Caskey and Hardy with the film, absorbent and cover layers of Riesinger in order to maintain a humid environment around the dressing and optionally to retain a larger volume of fluid. 

Regarding claims 17-20, Caskey, Hardy and Riesinger teach or suggest all features of the claimed invention. 
Caskey discloses a first layer adjacent to the wound surface, the first layer comprising honey (¶ [0027], [0052], ¶ [0128]); and calls for multiple layers (¶ [0117] The base material or dressing (2) may include existing/off-the shelf dressings or may be specifically manufactured as layered dressings; ¶ [0131] Base material in the form of a film, woven dressing, layered sheet dressing). 
Hardy discloses a layer comprising cane sugar (¶ [0056]); and powdered collagen (¶ [0044], [0056], [0125]). 
Riesinger discloses a dressing comprising multiple layers (¶ [0138], pad-like structure 1; (¶ [0165], material layer 6.1). 
A skilled artisan would have been able to combine the teachings of these references by providing multiple layers which contain one or more of honey, powdered collagen and the supplemental material. Distributing the ingredients in multiple layers will emphasize the effects of specific ingredients. For example, Caskey recognizes the antimicrobial effects of honey, when it contacts a wound surface (¶ [0002], [0016], [0129]). Hardy relies on collagen for its hemostatic effects (¶ [0056], [0125]). Placing one or more of these in direct contact with a wound will bias the effects of the bandage towards hemostasis or disinfection. Arranging the honey, powdered collagen and supplemental material in layers will also provide a gradient of hygroscopic or water-drawing effect which removes excess water away from the wound. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 and 11-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of Chakravarthy; Debashish et al. (US 10342891 B2).  
Regarding instant claims 1 and 11, Chakravarthy claims all limitations in claim 1. 
Regarding instant claims 2-6 and 12-15, Chakravarthy claims all limitations in claims 1-5 as shown in table 1.
Table 1: Chakravarthy double patenting
Instant claim
Chakravarthy
Instant claim
Chakravarthy
2
1
12
2
3
2
13
2
4
3
14
2
5
4
15
2
6
5







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Devenish; Greg et al.	US 20150018791 A1
Phillips; Marcus Damian et al.	US 20130310781 A1
Silcock, Derek  et al.	US 20050256437 A1
Carr, Roy  et al.	US 20050013987 A1
Munro; Hugh Semple et al.	US 20120116279 A1
Komlos; Chagai et al.	US 20130131701 A1
Villalobos; Sally	US 20120061267 A1
Cullen; Breda Mary et al.	US 20060159732 A1
Rich; S. F.	GB 2497121 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781